DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figures 1-9 of Yamamoto (US2015/0232118) in view of Figures 22-23 of Yamamoto.
	With respect to claim 10, Yamamoto discloses a steering column for a motor vehicle comprising: a casing unit that is directly or indirectly connectable to a body of the motor vehicle, wherein a steering spindle (2a) is mounted in the casing unit so as to be rotatable about a longitudinal axis, the casing unit including an inner casing (9a) that is received in an outer casing (10a), and a cable mounting (35) that has a fastening element (50) for holding a cable (38), the cable mounting being at least partially formed as a deformation element of an energy absorption device that is disposed between the inner casing and the outer casing [0069]. Figures 1-9 of Yamamoto do not disclose that the steering column is telescopically adjustable in a direction of the longitudinal axis, wherein a clamping device is configured to be switched between a fixing position where the clamping device fixes the inner casing relative to the outer casing and a release position where the clamping device allows telescopic adjustment of the inner casing relative to the outer casing. While Figures 1-9 do not disclose forward-backward adjustment of the steering wheel, paragraph [0062] does disclose that the invention can be applied to a steering wheel with both an up-down and forward-backward position adjustments.  Figures 22-23 disclose such a forward-backward telescopic adjustment including, wherein a clamping device is configured to be switched between a fixing position where the clamping device fixes the inner casing relative to the outer casing and a release position where the clamping device allows telescopic adjustment of the inner casing relative to the outer casing [0009-0010].
	With respect to claim 11, wherein the cable mounting is attached to at least one of the inner casing or the outer casing (Fig 6).
	With respect to claim 12, wherein the cable mounting cooperates with means for deforming the deformation element, which upon relative movement of the inner casing and the outer casing is moved relative to the cable mounting and continuously deforms the cable mounting plastically in the direction of the longitudinal axis [0069].
	With respect to claim 15, wherein the casing unit is mounted on a carrier unit (17a) that is connectable to the body of the motor vehicle.
	With respect to claim 16, wherein the carrier unit comprises at least one of a bracket (17a) or a pivot bearing.
	With respect to claim 17, wherein the clamping device is disposed on the carrier unit, which in the fixing position establishes the casing unit relative to the carrier unit and which in the release position allows adjustment of the casing unit relative to the carrier unit, at least in a height direction and/or in the direction of the longitudinal axis (Fig 23).
	With respect to claim 18, wherein the carrier unit comprises a secondary energy absorption device (21) configured to absorb kinetic energy in a crash upon movement of the carrier unit relative to the body of the motor vehicle.
	With respect to claim 28, wherein the cable mounting is comprised of sheet metal [0063].
	With respect to claim 29, Yamamoto discloses the claimed invention as discussed above but does not disclose wherein the sheet metal is welded to the inner casing. It would have been obvious to one having ordinary skill in the art before the invention was filed to modify Yamamoto to weld the sheet metal, since welding as an alternative to other fastening means such as bolting or riveting would be a matter of design choice.

Allowable Subject Matter
Claims 13, 14, and 19-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        4/6/2022